GORDON, Retired Justice,
concurring in result.
The correctness of the general district court’s action is not, in my opinion, fairly debatable.
Under federal practice a court, in granting a motion for voluntary dismissal, may impose such terms and conditions as it sees fit. Fed. R. Civ. P. 41(a)(2). No statute or rule grants a Virginia court the authority to impose terms and conditions.
*340The general district court therefore had only one proper course of action. It should have dismissed the action, without more.
Reluctantly, I agree that the general district court had jurisdiction to commit error. Prohibition therefore does not lie.
RUSSELL, J., joins in concurring opinion.